Exhibit 10.1 EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE This Executive Separation Agreement and General Release (“ Agreement ”) is made between Newpark Resources, Inc., a Delaware corporation, including its parents, successors, subsidiaries and affiliated companies, including, but not limited to, Newpark Mats and Integrated Services LLC (all of which are collectively referred to herein as “the Company ”), and Jeffery Lynn Juergens (“ Executive ”). ARTICLE I SEPARATION Separation Date . Pursuant to Sections 1.1 and 2.3 of the Employment Agreement between Executive and the Company dated October 15, 2010, as amended by the Amendment to Employment Agreement between Executive and the Company dated February 16, 2016 (collectively, the “ Employment Agreement ”), the Company hereby terminates the Employment Agreement and Executive’s employment thereunder and all positions held by Executive with the Company effective April 21, 2016 (the “ Separation Date ”). As of the Separation Date, Executive is no longer authorized to act on behalf of or to represent the Company, or to incur any expenses, obligations or liabilities on behalf of the Company. Separation Payment . Subject to applicable withholding for taxes and other authorized deductions, Executive will receive a payment for (1) all regular pay through the Separation Date, and (2) all accrued, unused vacation through the Separation Date (in the gross amount of Twenty Seven Thousand Six Hundred and Ninety Two Dollars and 31/100 ($27,692.31), less applicable deductions and withholdings (equal to 4 weeks of vacation) (collectively, the “ Separation Payment ”). The Company shall pay the Separation Payment to Executive in a single lump sum on the next regularly scheduled payday following the Separation Date, or within fifteen (15) days following the Separation Date, whichever is earlier. Severance Benefits . Pursuant to Section 2.3 of the Employment Agreement, the Company shall provide Executive the following severance benefits: (a) Severance Pay . The Company shall pay and Executive agrees to accept from the Company severance pay in the total gross amount of Five Hundred Ninety Four Thousand Dollars and No Cents ($594,000.00), less applicable deductions and withholdings (“ Severance Payment ”). The Severance Payment will be paid to Executive in a lump sum within thirty (30) days after the Separation Date. (b) Continued Health Benefits Payment . After the Separation Date, Executive may choose to continue group medical coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“
